Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 1 of 25 Page ID #:1334




   1 JONATHAN C. McCAVERTY (State Bar No. 210922)
     Principal Deputy County Counsel
   2 jmccaverty@counsel.lacounty.gov
   3 OFFICE OF THE COUNTY COUNSEL
     500 West Temple Street, Suite 468
   4 Los Angeles, California 90012
     Telephone: (213) 974-1828
   5 Fascimile: (213) 626-7446
   6 Attorneys for Defendant
   7 LOS ANGELES COUNTY SHERIFF’S
     DEPARTMENT
   8
     LOUIS R. MILLER (State Bar No. 54141)
   9 smiller@millerbarondess.com
     MIRA HASHMALL (State Bar No. 216842)
  10 EMILY A. RODRIGUEZ-SANCHIRICO (State Bar No. 311294)
  11 MILLER BARONDESS, LLP
     1999 Avenue of the Stars, Suite 1000
  12 Los Angeles, California 90067
     Telephone: (310) 552-4400
  13 Facsimile: (310) 552-8400
  14
     Attorneys for Defendants
  15 COUNTY OF LOS ANGELES,
     LOS ANGELES COUNTY FIRE DEPARTMENT,
  16 JOEY CRUZ, RAFAEL MEJIA, MICHAEL RUSSELL, and
     RAUL VERSALES
  17
  18                            UNITED STATES DISTRICT COURT
  19              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  20
  21 VANESSA BRYANT, a California                    CASE NO. 2:20-cv-09582-JFW-E
  22 resident,
                                                     DEFENDANTS’ ANSWER TO
  23                   Plaintiff,                    FIRST AMENDED COMPLAINT
  24              v.                                 Assigned to Hon. John F. Walter and
  25                                                 Magistrate Judge Charles F. Eick
       COUNTY OF LOS ANGELES, et al.,
  26
                       Defendants.
  27
  28
       510710.2                                                     Case No. 2:20-cv-09582-JFW-E
                            DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 2 of 25 Page ID #:1335




   1              This case arises out of the investigation of the tragic helicopter crash that
   2 killed nine individuals, including Kobe and Gianna Bryant. The County of
   3 Los Angeles (“County”) expresses its deepest sympathies and condolences to the
   4 Bryant family for their loss.
   5              This case is not about that tragedy. It is about accident site photographs. The
   6 First Amended Complaint (“FAC”) asserts claims for violation of the Fourteenth
   7 Amendment (42 U.S.C. § 1983), negligence and invasion of privacy. The basis for
   8 these claims is that the Defendants showed accident site photographs to other
   9 government personnel and to a friend who is a bartender in Norwalk. Plaintiff
  10 alleges that this: (i) deprived Plaintiff of substantive due process rights; (ii)
  11 constituted a breach of a duty owed Plaintiff; and (iii) violated Plaintiff’s right to
  12 privacy.
  13              The County does not condone this showing of accident site photographs and
  14 has taken corrective personnel actions accordingly. That does not mean, however,
  15 that Plaintiff has viable legal claims. The two seminal cases involve public
  16 dissemination of pictures of human remains, and that did not occur here.
  17              In Marsh v. County of San Diego, 680 F.3d 1148 (9th Cir. 2012), the court
  18 held that widespread public distribution of post-mortem pictures of a child victim
  19 could give rise to a cognizable injury. Id. at 1158-60 (affirming partial summary
  20 judgment for defendants because there was no viable Monell claim and because
  21 qualified immunity protected the retired prosecutor who gave the photographs to the
  22 media). In Catsouras v. Department of California Highway Patrol, 181 Cal. App.
  23 4th 856 (2010), as modified on denial of reh’g (Mar. 1, 2010), the court held that
  24 highway patrol officers have a duty “not to place decedent’s death images on the
  25 Internet for . . . lurid titillation.” Id. at 886 (officers who distributed the photographs
  26 had qualified immunity).
  27              The photographs at issue here were not given to the media and were not
  28 posted on the internet. They were not publicly disseminated. Plaintiff brought this
       510710.2
                                                    2                 Case No. 2:20-cv-09582-JFW-E
                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 3 of 25 Page ID #:1336




   1 lawsuit because she is concerned that photographs may be publicly disseminated.
   2 There is no legal basis for suing Defendants for hypothetical harm.
   3              The Defendants’ conduct does not rise to the level of a constitutional
   4 violation, they did not have a special relationship with Plaintiff (and thus no duty to
   5 breach), and, under California law, showing an accident site photograph to one
   6 member of the public cannot constitute an invasion of Plaintiff’s privacy.
   7              Defendants answer Plaintiff’s FAC and assert their affirmative defenses to the
   8 FAC as follows.
   9                                        INTRODUCTION
  10              1.    Defendants admit that a helicopter crashed on January 26, 2020, which
  11 tragically killed everyone onboard, including Plaintiff’s husband and daughter.
  12 Defendants otherwise lack sufficient knowledge or information to admit or deny the
  13 allegations in Paragraph 1, and therefore deny those allegations on that basis.
  14              2.    Defendants admit that after the crash, several of the victims’ family
  15 members gathered at the Department’s station at Lost Hills, and that Sheriff Alex
  16 Villanueva (“Sheriff Villanueva”) met with them. Defendants otherwise lack
  17 sufficient knowledge or information to admit or deny the allegations in Paragraph 1.
  18              3.    The first sentence of Paragraph 3 is an argument not necessitating a
  19 response. Defendants lack sufficient knowledge or information to admit or deny the
  20 second sentence in Paragraph 3, other than that the accident site was a scene of
  21 “unimaginable loss,” which Defendants admit. Defendants lack sufficient
  22 knowledge or information to admit or deny the remainder of Paragraph 3.
  23              4.    Defendants lack sufficient knowledge or information to admit or deny
  24 the first three sentences of Paragraph 4. Defendant admits that the Department
  25 received a complaint about potential sharing of crash site photographs, which they
  26 promptly investigated.
  27              5.    Defendants admit that Sheriff Villanueva made a discretionary decision
  28 to order the deputies to delete any photographs they may have possessed to prevent
       510710.2
                                                   3                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 4 of 25 Page ID #:1337




   1 the photographs from being publicly disseminated. The remainder of Paragraph 5
   2 contains legal conclusions, arguments, and characterizations to which no response is
   3 required.
   4              6.    Defendants admit that the Los Angeles Times reported on photographs
   5 from the accident site in late February 2020. Defendants also admit that Sheriff
   6 Villanueva stated, in full: “Had we done the original, usual routine, which was
   7 relieve everybody of duty and everybody lawyers up and all that, that would
   8 increase the odds 10-fold that those photos would have some how made their way
   9 into the public domain. And that’s definitely what we do not want.” Defendants
  10 otherwise deny the allegations in Paragraph 6.
  11              7.    Defendants lack sufficient knowledge or information to admit or deny
  12 the allegations in Paragraph 7, and therefore deny on that basis.
  13              8.    Defendants admit that Plaintiff sent correspondence to LASD and
  14 LACFD and that outside counsel for LASD and LACFD responded to a related
  15 California Public Records Act request. Defendants otherwise deny the allegations in
  16 Paragraph 8.
  17              9.    Defendants deny that the Department “caused” any harm to Plaintiff or
  18 that its actions, which included steps to prevent dissemination of any photographs,
  19 were “outrageous” or “egregious.” Paragraph 9 also contains legal conclusions,
  20 arguments, and characterizations regarding “causation” and “reasonable steps” to
  21 which no response is required. Defendants otherwise lack sufficient knowledge or
  22 information to admit or deny the remainder of the allegations in Paragraph 9, and
  23 therefore deny on that basis.
  24              10.   Defendants deny that Defendants “chose to act reprehensibly” in their
  25 efforts to prevent the dissemination of photographs. Paragraph 10 also contains
  26 legal conclusions, arguments, and characterizations regarding the LACFD and
  27 LASD’s motivations to which no response is required.
  28
       510710.2
                                                   4                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 5 of 25 Page ID #:1338




   1                                JURISDICTION AND VENUE
   2              11.   Paragraph 11 contains legal conclusions, arguments, and
   3 characterizations to which no response is required.
   4              12.   Defendants admit that they are situated in Los Angeles County.
   5 Otherwise, Paragraph 12 contains legal conclusions, arguments, and
   6 characterizations to which no response is required.
   7
   8                                         THE PARTIES
   9              13.   Defendants lack sufficient knowledge of information to admit or deny
  10 whether Plaintiff is a California resident. Defendants otherwise admit the
  11 allegations in Paragraph 13.
  12              14.   Defendants admit the allegations in Paragraph 14.
  13              15.   Defendants deny that LASD is a separate local government entity, as
  14 opposed to a department of the County. Defendants otherwise admit the allegations
  15 in Paragraph 15.
  16              16.   Defendants deny that LACFD is a separate local government entity, as
  17 opposed to a department of the County. Defendants otherwise admit the allegations
  18 in Paragraph 16.
  19              17.   Paragraph 17 contains legal conclusions, arguments, and
  20 characterizations to which no response is required. To the extent a response is
  21 required, Defendants deny the allegations.
  22              18.   Paragraph 18 contains legal conclusions, arguments, and
  23 characterizations to which no response is required. To the extent a response is
  24 required, Defendants deny the allegations.
  25              19.   Defendants admit that Joey Cruz is currently a deputy in LASD who
  26 resides in California. The remainder of Paragraph 19 contains legal conclusions,
  27 arguments, and characterizations to which no response is required. To the extent a
  28 response is required, Defendants deny the allegations.
       510710.2
                                                   5                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 6 of 25 Page ID #:1339




   1              20.   Defendants admit that Rafael Mejia is currently a deputy in LASD who
   2 resides in California. The remainder of Paragraph 20 contains legal conclusions,
   3 arguments, and characterizations to which no response is required. To the extent a
   4 response is required, Defendants deny the allegations.
   5              21.   Defendants admit that Michael Russell is currently a deputy in LASD
   6 who resides in California. The remainder of Paragraph 21 contains legal
   7 conclusions, arguments, and characterizations to which no response is required. To
   8 the extent a response is required, Defendants deny the allegations.
   9              22.   Defendants admit that Raul Versales is currently a deputy in LASD
  10 who resides in California. The remainder of Paragraph 22 contains legal
  11 conclusions, arguments, and characterizations to which no response is required. To
  12 the extent a response is required, Defendants deny the allegations.
  13                                  GENERAL ALLEGATIONS
  14              23.   Defendants admit the allegations in Paragraph 23.
  15              24.   Defendants lack sufficient knowledge or information to admit or deny
  16 the allegations in Paragraph 24.
  17              25.   Defendants admit that the Department closed multiple roads and
  18 freeway off-ramps leading to the accident site. Defendants otherwise lack sufficient
  19 knowledge or information to admit or deny the remainder of the allegations in
  20 Paragraph 25.
  21              26.   Defendants admit that after the crash, several of the victims’ family
  22 members gathered at the Department’s station at Lost Hills, and that Sheriff
  23 Villanueva met with them. Defendants otherwise lack sufficient knowledge or
  24 information to admit or deny the allegations in Paragraph 26.
  25              27.   Defendants admit that the quote from Sheriff Villanueva accurately
  26 reflects his quote as reported. Defendants admit that the source document, the
  27 Internal Affairs Bureau Report on this subject (the “IAB Report”), contains some of
  28 the information detailed in Paragraph 27. The remainder of Paragraph 27 contains
       510710.2
                                                   6                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 7 of 25 Page ID #:1340




   1 arguments and characterizations to which no response is required. To the extent a
   2 response is required, Defendants deny the allegations.
   3              28.   Defendants lack sufficient knowledge or information to admit or deny
   4 the allegations in Paragraph 28.
   5              29.   Defendants deny that anyone engaged in “misconduct.” Defendants
   6 admit that the source document, the IAB Report, contains some of the information
   7 detailed in Paragraph 29. Defendants further admit that Tony Imbrenda filed a civil
   8 complaint. The remainder of Paragraph 29 contains arguments and
   9 characterizations to which no response is required. To the extent a response is
  10 required, Defendants deny the allegations.
  11              30.   Defendants admit that Deputy Mejia is a deputy with LASD who
  12 responded to the accident scene. Defendants otherwise lack sufficient knowledge or
  13 information to admit or deny the allegations in Paragraph 30.
  14              31.   Defendants admit that the source document, the IAB Report, contains
  15 some of the information detailed in Paragraph 31. Defendants deny that Mejia’s
  16 actions lacked a “legitimate government purpose.” The remainder of Paragraph 31
  17 contains legal conclusions, arguments, and characterizations to which no response is
  18 required. To the extent a response is required, Defendants deny the allegations.
  19              32.   Paragraph 32 contains legal conclusions, arguments, and
  20 characterizations to which no response is required. To the extent a response is
  21 required, Defendants deny the allegations.
  22              33.   Defendants admit that Deputy Cruz is a deputy with LASD who
  23 responded to the accident scene. Defendants otherwise lack sufficient knowledge or
  24 information to admit or deny the allegations in Paragraph 33.
  25              34.   Defendants admit that the source document, the IAB Report, contains
  26 some of the information detailed in Paragraph 34. Defendants deny that Cruz’s
  27 actions lacked a “legitimate government purpose.” The remainder of Paragraph 34
  28 contains legal conclusions, arguments, and characterizations to which no response is
       510710.2
                                                   7                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 8 of 25 Page ID #:1341




   1 required. To the extent a response is required, Defendants deny the allegations.
   2              35.   Paragraph 35 contains legal conclusions, arguments, and
   3 characterizations to which no response is required. To the extent a response is
   4 required, Defendants deny the allegations.
   5              36.   Defendants admit that Deputy Russell is a deputy with LASD who
   6 responded to the accident scene. Defendants otherwise lack sufficient knowledge or
   7 information to admit or deny the allegations.
   8              37.   Defendants admit that the source document, the IAB Report, contains
   9 some of the information detailed in Paragraph 37.
  10              38.   Defendants admit that the source document, the IAB Report, contains
  11 some of the information detailed in Paragraph 38. The remainder of Paragraph 38
  12 contains legal conclusions, arguments, and characterizations to which no response is
  13 required. To the extent a response is required, Defendants deny the allegations.
  14              39.   Paragraph 39 contains legal conclusions, arguments, and
  15 characterizations to which no response is required. To the extent a response is
  16 required, Defendants deny the allegations.
  17              40.   Defendants admit that Deputy Versales is a deputy with LASD who
  18 responded to the accident scene. Defendants otherwise lack sufficient knowledge or
  19 information to admit or deny the allegations in Paragraph 40.
  20              41.   Defendants admit that the source document, the IAB Report, contains
  21 some of the information detailed in Paragraph 41. Defendants deny that Versales’s
  22 actions lacked a “legitimate government purpose.” The remainder of Paragraph 41
  23 contains legal conclusions, arguments, and characterizations to which no response is
  24 required. To the extent a response is required, Defendants deny the allegations.
  25              42.   Paragraph 42 contains legal conclusions, arguments, and
  26 characterizations to which no response is required. To the extent a response is
  27 required, Defendants deny the allegations.
  28              43.   Defendants admit that the source document, the IAB Report, contains
       510710.2
                                                   8                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 9 of 25 Page ID #:1342




   1 some of the information detailed in Paragraph 43, namely that the bartender
   2 discussed generally seeing a photo with bar patrons. Defendants deny that he went
   3 into the level of detail implied in the allegations. The remainder of Paragraph 43
   4 contains legal conclusions, arguments, and characterizations to which no response is
   5 required. To the extent a response is required, Defendants deny the allegations.
   6              44.   Defendants admit that the source document, the IAB Report, contains
   7 the information detailed in Paragraph 44.
   8              45.   Paragraph 45 contains legal conclusions, arguments, and
   9 characterizations to which no response is required. To the extent a response is
  10 required, Defendants deny the allegations.
  11              46.   Defendants admit that Sheriff Villanueva made a discretionary decision
  12 to order the deputies to delete any photographs they may have possessed to prevent
  13 the photographs from being publicly disseminated. The remainder of Paragraph 46
  14 contains legal conclusions, arguments, and characterizations to which no response is
  15 required. To the extent a response is required, Defendants deny the allegations.
  16              47.   Paragraph 47 contains legal conclusions, arguments, and
  17 characterizations to which no response is required. To the extent a response is
  18 required, Defendants deny the allegations.
  19              48.   Defendants admit that the Los Angeles Times reported regarding
  20 photographs allegedly taken at the accident site. Defendants deny that the reports
  21 “exposed the Department’s attempted cover-up,” as there was no cover-up.
  22              49.   Defendants admit that the quote from the Captain accurately reflects his
  23 quote as reported in the Los Angeles Times. Defendants deny the remainder of the
  24 allegations in Paragraph 49.
  25              50.   The allegation in Paragraph 50 that Defendants’ statements show
  26 “Defendants’ tortious conduct and violation of Mrs. Bryant’s constitutional rights”
  27 is a legal conclusion, argument, and characterization to which no response is
  28 required. To the extent a response is required, Defendants deny this allegation.
       510710.2
                                                   9                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 10 of 25 Page ID #:1343




   1 Defendants admit that the allegations in Paragraph 50, which quote various
   2 statements by Sheriff Villanueva, accurately reflect his quotes as reported in the
   3 news.
   4              51.   Defendants admit that the allegations in Paragraph 51 which quote
   5 various statements by Sheriff Villanueva accurately reflect his quotes as reported in
   6 the news. Defendants deny the remainder of Paragraph 51.
   7              52.   Defendants admit that the allegations in Paragraph 52, which quote a
   8 statement by Sheriff Villanueva, accurately reflect his quote as reported in the news.
   9 Defendants deny the remainder of Paragraph 52.
  10              53.   Defendants lack sufficient knowledge or information to admit or deny
  11 the allegations in Paragraph 53.
  12              54.   The first two sentences of Paragraph 54 contain a legal conclusion,
  13 argument, and characterization to which no response is required. To the extent a
  14 response is required, Defendants deny this allegation. Defendants deny the
  15 remainder of Paragraph 54.
  16              55.   Defendants admit that the allegations in Paragraph 55, which quote
  17 various statements by Sheriff Villanueva and the Department, accurately reflect
  18 those quotes as reported in the news.
  19              56.   Defendants admit the allegations in Paragraph 56.
  20              57.   Defendants admit that the source document, the IAB Report, contains
  21 some of the information detailed in Paragraph 57. The remainder of Paragraph 57
  22 contains legal conclusions, arguments, and characterizations to which no response is
  23 required. To the extent a response is required, Defendants deny the allegations.
  24              58.   Defendants admit that there has been a lawsuit filed by Tony Imbrenda
  25 in Los Angeles Superior Court. Defendants deny the remainder of Paragraph 58.
  26              59.   Defendants admit that Paragraph 59 accurately quotes the Department’s
  27 policy regarding the use of cell phones to capture work-related environments and the
  28 Department’s Manual of Policies and Procedures. Defendants otherwise deny the
       510710.2
                                                  10                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 11 of 25 Page ID #:1344




   1 allegations in Paragraph 59.
   2              60.   Defendants admit that the source document, the IAB Report, contains
   3 some of the information detailed in Paragraph 60. Paragraph 60 otherwise contains
   4 legal conclusions, arguments, and characterizations to which no response is
   5 required. To the extent a response is required, Defendants deny the allegations.
   6              61.   Defendants deny the first sentence in Paragraph 61. The second
   7 sentence of Paragraph 61 is a legal conclusion, argument, and characterization to
   8 which no response is required. To the extent a response is required, Defendants
   9 deny this allegation.
  10              62.   Defendants admit that they received a letter from Plaintiff, and that
  11 Paragraph 62 accurately quotes from that letter. Defendants otherwise lack
  12 sufficient knowledge or information to admit or deny the allegations in Paragraph
  13 62.
  14              63.   Defendants admit that they received a subsequent letter from Plaintiff
  15 on or around March 8, 2020. Defendants otherwise lack sufficient knowledge or
  16 information to admit or deny the allegations in Paragraph 63.
  17              64.   Defendants admit that an attorney for LASD and LACFD wrote
  18 Plaintiff around March and April 2020. Defendants otherwise lack sufficient
  19 knowledge or information to admit or deny the allegations in Paragraph 64.
  20              65.   Defendants admit that the Sheriff’s Department conducted an internal
  21 affairs investigation. Defendants also admit that various statements attributed to
  22 Sheriff Villanueva and the Department accurately reflect those quotes as reported in
  23 the news. The remainder of Paragraph 65 contains legal conclusions, arguments,
  24 and characterizations to which no response is required. To the extent a response is
  25 required, Defendants deny the allegations
  26              66.   Defendants admit that the source document, the IAB Report, contains
  27 some of the information detailed in Paragraph 66. The remainder of Paragraph 66
  28 contains legal conclusions, arguments, and characterizations to which no response is
       510710.2
                                                  11                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 12 of 25 Page ID #:1345




   1 required. To the extent a response is required, Defendants deny the allegations.
   2              67.   Defendants deny that anyone made “false exculpatory statements” or
   3 that “their misconduct was more extensive than they have admitted.” Defendants
   4 admit that the source document, the IAB Report, contains some of the information
   5 detailed in Paragraph 67. Paragraph 67 otherwise contains legal conclusions,
   6 arguments, and characterizations to which no response is required. To the extent a
   7 response is required, Defendants deny the allegations.
   8              68.   Defendants admit that the Los Angeles Times reported that the
   9 Sheriff’s Department had moved to discipline an unnamed deputy. Defendants also
  10 admit that cited quote in Paragraph 68 appeared in the article. Defendants deny the
  11 remainder of the allegations in Paragraph 68.
  12              69.   Paragraph 69 solely contains legal conclusions, arguments, and
  13 characterizations to which no response is required. To the extent a response is
  14 required, Defendants deny the allegations in Paragraph 69.
  15              70.   Defendants admit that Assembly Bill 2655 was enacted in September
  16 2020. The remainder of Paragraph 70 contains legal conclusions, arguments, and
  17 characterizations to which no response is required.
  18              71.   Defendants deny that any actions were taken “for the perverse
  19 gratification of law enforcement officers.” Defendants also deny that the
  20 Department “refused to offer any response” to Plaintiff regarding the photographs.
  21 Defendants otherwise lack sufficient knowledge or information to admit or deny the
  22 allegations in Paragraph 71.
  23              72.   Defendants deny the allegations in Paragraph 72 concerning Sheriff
  24 Villanueva’s discretionary decision to order the deputies to delete any photographs
  25 they may had possessed, as that decision likely prevented the photographs from
  26 being publicly disseminated. Defendants otherwise lack sufficient knowledge or
  27 information to admit or deny the allegations in Paragraph 72.
  28              73.   Defendants lack sufficient knowledge or information to admit or deny
       510710.2
                                                  12                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 13 of 25 Page ID #:1346




   1 the allegations in Paragraph 73.
   2              74.   The references in Paragraph 74 to accounts being “eminently plausible”
   3 and steps being “grossly inadequate” are legal conclusions, arguments, and
   4 characterizations to which no response is required. Defendants otherwise lack
   5 sufficient knowledge or information to admit or deny the allegations in Paragraph
   6 74.
   7              75.   Defendants lack sufficient knowledge or information to admit or deny
   8 the allegations in Paragraph 75.
   9              76.   Paragraph 76 is a legal conclusion, argument, and characterization to
  10 which no response is required. To the extent a response is required, Defendants
  11 deny the allegations in Paragraph 76.
  12              77.   Paragraph 77 is a legal conclusion, argument, characterization to which
  13 no response is required. To the extent a response is required, Defendants deny the
  14 allegations in Paragraph 77.
  15                                 FIRST CAUSE OF ACTION
  16                42 U.S.C. § 1983 (Monell), Violation of Fourteenth Amendment
  17              78.   Defendants hereby incorporate by reference paragraphs 1 through 77 of
  18 this Answer, inclusive, as though set forth fully herein.
  19              79.   Paragraph 79 exclusively contains legal conclusions, arguments, and
  20 characterization to which no response is required. To the extent a response is
  21 required, Defendant denies the allegations in Paragraph 79.
  22              80.   Paragraph 80 exclusively contains legal conclusions, arguments, and
  23 characterization to which no response is required. To the extent a response is
  24 required, Defendant denies the allegations in Paragraph 80.
  25              81.   Paragraph 81 exclusively contains legal conclusions, arguments, and
  26 characterization to which no response is required. To the extent a response is
  27 required, Defendant denies the allegations in Paragraph 81.
  28              82.   Paragraph 82 exclusively contains legal conclusions, arguments, and
       510710.2
                                                  13                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 14 of 25 Page ID #:1347




   1 characterization to which no response is required. To the extent a response is
   2 required, Defendant denies the allegations in Paragraph 82.
   3              83.   Paragraph 83 exclusively contains legal conclusions, arguments, and
   4 characterization to which no response is required. To the extent a response is
   5 required, Defendant denies the allegations in Paragraph 83.
   6              84.   Paragraph 84 exclusively contains legal conclusions, arguments, and
   7 characterization to which no response is required. To the extent a response is
   8 required, Defendant denies the allegations in Paragraph 84.
   9              85.   Paragraph 85 exclusively contains legal conclusions, arguments, and
  10 characterization to which no response is required. To the extent a response is
  11 required, Defendant denies the allegations in Paragraph 85.
  12              86.   Paragraph 86 exclusively contains legal conclusions, arguments, and
  13 characterization to which no response is required. To the extent a response is
  14 required, Defendant denies the allegations in Paragraph 86.
  15                                SECOND CAUSE OF ACTION
  16                            Negligence Against Deputy Defendants
  17              87.   Defendants hereby incorporate by reference paragraphs 1 through 86 of
  18 this Answer, inclusive, as though set forth fully herein.
  19              88.   Paragraph 88 exclusively contains legal conclusions, arguments, and
  20 characterization to which no response is required. To the extent a response is
  21 required, Defendant denies the allegations in Paragraph 88.
  22              89.   Paragraph 89 exclusively contains legal conclusions, arguments, and
  23 characterization to which no response is required. To the extent a response is
  24 required, Defendant denies the allegations in Paragraph 89.
  25              90.   Paragraph 90 exclusively contains legal conclusions, arguments, and
  26 characterization to which no response is required. To the extent a response is
  27 required, Defendant denies the allegations in Paragraph 90.
  28              91.   Paragraph 91 exclusively contains legal conclusions, arguments, and
       510710.2
                                                  14                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 15 of 25 Page ID #:1348




   1 characterization to which no response is required. To the extent a response is
   2 required, Defendant denies the allegations in Paragraph 91.
   3              92.   Paragraph 92 exclusively contains legal conclusions, arguments, and
   4 characterization to which no response is required. To the extent a response is
   5 required, Defendant denies the allegations in Paragraph 92.
   6              93.   Paragraph 93 exclusively contains legal conclusions, arguments, and
   7 characterization to which no response is required. To the extent a response is
   8 required, Defendant denies the allegations in Paragraph 93.
   9                                 THIRD CAUSE OF ACTION
  10                          Negligence (Against the Entity Defendants)
  11              94.   Defendants hereby incorporate by reference paragraphs 1 through 93 of
  12 this Answer, inclusive, as though set forth fully herein.
  13              95.   Paragraph 95 exclusively contains legal conclusions, arguments, and
  14 characterization to which no response is required. To the extent a response is
  15 required, Defendant denies the allegations in Paragraph 95.
  16              96.   Paragraph 96 exclusively contains legal conclusions, arguments, and
  17 characterization to which no response is required. To the extent a response is
  18 required, Defendant denies the allegations in Paragraph 96.
  19              97.   Paragraph 97 exclusively contains legal conclusions, arguments, and
  20 characterization to which no response is required. To the extent a response is
  21 required, Defendant denies the allegations in Paragraph 97.
  22              98.   Paragraph 98 exclusively contains legal conclusions, arguments, and
  23 characterization to which no response is required. To the extent a response is
  24 required, Defendant denies the allegations in Paragraph 98.
  25              99.   Paragraph 99 exclusively contains legal conclusions, arguments, and
  26 characterization to which no response is required. To the extent a response is
  27 required, Defendant denies the allegations in Paragraph 99.
  28
       510710.2
                                                  15                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 16 of 25 Page ID #:1349




   1                                FOURTH CAUSE OF ACTION
   2                            Invasion of Privacy (Against Joey Cruz)
   3              100. Defendants hereby incorporate by reference paragraphs 1 through 99 of
   4 this Answer, inclusive, as though set forth fully herein.
   5              101. Paragraph 101 exclusively contains legal conclusions, arguments, and
   6 characterization to which no response is required. To the extent a response is
   7 required, Defendant denies the allegations in Paragraph 101.
   8              102. Paragraph 102 exclusively contains legal conclusions, arguments, and
   9 characterization to which no response is required. To the extent a response is
  10 required, Defendant denies the allegations in Paragraph 102.
  11              103. Paragraph 103 exclusively contains legal conclusions, arguments, and
  12 characterization to which no response is required. To the extent a response is
  13 required, Defendant denies the allegations in Paragraph 103.
  14              104. Paragraph 104 exclusively contains legal conclusions, arguments, and
  15 characterization to which no response is required. To the extent a response is
  16 required, Defendant denies the allegations in Paragraph 104.
  17              105. Paragraph 105 exclusively contains legal conclusions, arguments, and
  18 characterization to which no response is required. To the extent a response is
  19 required, Defendant denies the allegations in Paragraph 105.
  20              106. Paragraph 106 exclusively contains legal conclusions, arguments, and
  21 characterization to which no response is required. To the extent a response is
  22 required, Defendant denies the allegations in Paragraph 106.
  23              107. Paragraph 107 exclusively contains legal conclusions, arguments, and
  24 characterization to which no response is required. To the extent a response is
  25 required, Defendant denies the allegations in Paragraph 107.
  26                                 FIFTH CAUSE OF ACTION
  27                      Invasion of Privacy Against the Entity Defendants
  28              108. Defendants hereby incorporate by reference paragraphs 1 through 107
       510710.2
                                                  16                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 17 of 25 Page ID #:1350




   1 of this Answer, inclusive, as though set forth fully herein.
   2              109. Paragraph 109 exclusively contains legal conclusions, arguments, and
   3 characterization to which no response is required. To the extent a response is
   4 required, Defendant denies the allegations in Paragraph 109.
   5              110. Paragraph 110 exclusively contains legal conclusions, arguments, and
   6 characterization to which no response is required. To the extent a response is
   7 required, Defendant denies the allegations in Paragraph 110.
   8              111. Paragraph 111 exclusively contains legal conclusions, arguments, and
   9 characterization to which no response is required. To the extent a response is
  10 required, Defendant denies the allegations in Paragraph 111.
  11              112. Paragraph 112 exclusively contains legal conclusions, arguments, and
  12 characterization to which no response is required. To the extent a response is
  13 required, Defendant denies the allegations in Paragraph 112.
  14              113. Paragraph 113 exclusively contains legal conclusions, arguments, and
  15 characterization to which no response is required. To the extent a response is
  16 required, Defendant denies the allegations in Paragraph 113.
  17              114. Paragraph 114 exclusively contains legal conclusions, arguments, and
  18 characterization to which no response is required. To the extent a response is
  19 required, Defendant denies the allegations in Paragraph 114.
  20                                 AFFIRMATIVE DEFENSES
  21              Defendants hereby plead the following separate and additional defenses to the
  22 FAC. By alleging the separate and additional defenses set forth below, Defendants
  23 intend no alteration of the burden of proof and/or burden of going forward with
  24 evidence that otherwise exists with respect to any particular issue at law or in equity.
  25 Furthermore, all such defenses are pleaded in the alternative, and do not constitute
  26 an admission of liability or that Plaintiff is entitled to any relief whatsoever.
  27 Without limiting or waiving any defenses available to it, and based on information
  28 and belief unless otherwise stated, Defendants allege as follows:
       510710.2
                                                  17                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 18 of 25 Page ID #:1351




   1                               FIRST AFFIRMATIVE DEFENSE
   2                                     (Failure to State a Claim)
   3              The FAC, in whole or in part, fails to state a claim upon which relief can be
   4 granted.
   5                             SECOND AFFIRMATIVE DEFENSE
   6                                       (Sovereign Immunity)
   7              The FAC, in whole or in part, fails because Defendants are entitled to
   8 sovereign immunity under the Eleventh Amendment.
   9                              THIRD AFFIRMATIVE DEFENSE
  10                                   (Discretionary Act Immunity)
  11              The FAC, in whole or in part, fails because Defendants are entitled to
  12 discretionary act immunity under California Government Code section 820.2.
  13                             FOURTH AFFIRMATIVE DEFENSE
  14                                      (No Vicarious Liability)
  15              The FAC, in whole or in part, fails because Defendants are not vicariously
  16 liable under California Government Code section 815.2.
  17                               FIFTH AFFIRMATIVE DEFENSE
  18                                  (No Violation Of A Legal Duty)
  19              The FAC is barred, in whole or in part, because Defendants did not violate
  20 any legal duty owed to Plaintiff.
  21                               SIXTH AFFIRMATIVE DEFENSE
  22                                           (Good Faith)
  23              The FAC, in whole or in part, is barred because Defendants undertook any
  24 challenged acts or omissions, in part or in total, in good faith and in conformity with
  25 applicable orders, rulings, regulations, and/or interpretations.
  26
  27
  28
       510710.2
                                                  18                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 19 of 25 Page ID #:1352




   1                             SEVENTH AFFIRMATIVE DEFENSE
   2                                              (Waiver)
   3              The FAC is barred, in whole or in part, by the doctrine of waiver.
   4                              EIGHTH AFFIRMATIVE DEFENSE
   5                                              (Laches)
   6              The FAC is barred, in whole or in part, by the doctrine of laches.
   7                               NINTH AFFIRMATIVE DEFENSE
   8                                          (Unclean Hands)
   9              The FAC is barred, in whole or in part, by the doctrine of unclean hands.
  10                              TENTH AFFIRMATIVE DEFENSE
  11                                (Impossibility by Operation of Law)
  12              The FAC is barred, in whole or in part, by the doctrine of impossibility of
  13 performance by operation of law.
  14                            ELEVENTH AFFIRMATIVE DEFENSE
  15                                      (Statutes of Limitations)
  16              The FAC is barred, in whole or in part, by applicable statutes of limitation.
  17                            ELEVENTH AFFIRMATIVE DEFENSE
  18                                           (No Standing)
  19              The FAC is barred, in whole or in part, to the extent Plaintiff lacks standing.
  20                            TWELFTH AFFIRMATIVE DEFENSE
  21                                             (Mootness)
  22              The FAC is barred, in whole or in part, because some or all of the allegations
  23 or claims in the FAC are moot.
  24                          THIRTEENTH AFFIRMATIVE DEFENSE
  25                                        (Unjust Enrichment)
  26              Any recovery by Plaintiff against on the FAC against the Defendants would
  27 be unfair and would constitute unjust enrichment.
  28
       510710.2
                                                   19                 Case No. 2:20-cv-09582-JFW-E
                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 20 of 25 Page ID #:1353




   1                          FOURTEENTH AFFIRMATIVE DEFENSE
   2                                             (Estoppel)
   3              The FAC is barred, in whole or in part, by the doctrine of estoppel.
   4                           FIFTEENTH AFFIRMATIVE DEFENSE
   5                                           (Acquiescence)
   6              The FAC is barred, in whole or in part, by the doctrine of acquiescence.
   7                           SIXTEENTH AFFIRMATIVE DEFENSE
   8                                      (Conduct Not Wrongful)
   9              The FAC is barred, in whole or in part, because Defendants’ conduct was not
  10 wrongful or otherwise unlawful.
  11                         SEVENTEENTH AFFIRMATIVE DEFENSE
  12                                (Superseding and Intervening Acts)
  13              Any damage allegedly sustained by Plaintiff was caused, in whole or in part,
  14 by the superseding and intervening acts and omissions of persons or entities for
  15 whose conduct Defendants are not responsible.
  16                          EIGHTEENTH AFFIRMATIVE DEFENSE
  17                          (Failure to Exhaust Administrative Remedies)
  18              The FAC is barred, in whole or in part, by Plaintiff’s failure to exhaust her
  19 prerequisite administrative and/or judicial remedies, including but not limited to, the
  20 claims provision of the California Tort Claims Act, Government Code section 910,
  21 et seq.
  22                          NINETEENTH AFFIRMATIVE DEFENSE
  23                                     (After-Acquired Evidence)
  24              The FAC is barred, in whole or in part, by the doctrine of after-acquired
  25 evidence.
  26                           TWENTIETH AFFIRMATIVE DEFENSE
  27                                          (No Causation)
  28              The FAC is barred, in whole or in part, because Plaintiff’s damages, if any,
       510710.2
                                                   20                 Case No. 2:20-cv-09582-JFW-E
                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 21 of 25 Page ID #:1354




   1 were not caused by the Defendants.
   2                         TWENTY-FIRST AFFIRMATIVE DEFENSE
   3                                           (No Damages)
   4              Without admitting that the FAC states a claim, there has been no damage in
   5 any amount, manner, or at all by reason of any act alleged against the Defendants in
   6 the FAC, and the relief prayed for in the FAC therefore cannot be granted.
   7                       TWENTY-SECOND AFFIRMATIVE DEFENSE
   8                                      (No Punitive Damages)
   9              Without admitting that the FAC states a claim, Plaintiff is not entitled to
  10 recover punitive damages pursuant to the Constitution of the United States of
  11 America or any other governing law.
  12                        TWENTY-THIRD AFFIRMATIVE DEFENSE
  13                                     (Avoidable Consequences)
  14              The FAC is barred, in whole or in part, by the doctrine of avoidable
  15 consequences.
  16                       TWENTY-FOURTH AFFIRMATIVE DEFENSE
  17                                        (Absence of Malice)
  18              Any acts or omissions by the Defendants, if any, were not the result of
  19 oppression, fraud, or malice.
  20                         TWENTY-FIFTH AFFIRMATIVE DEFENSE
  21                             (No Deprivation of Constitutional Rights)
  22              Defendants were not the proximate cause of the Plaintiff’s alleged deprivation
  23 of a constitutionally protected right, privilege, or immunity.
  24                         TWENTY-SIXTH AFFIRMATIVE DEFENSE
  25                                       (Qualified Immunity)
  26              Defendants are entitled to qualified immunity.
  27
  28
       510710.2
                                                   21                 Case No. 2:20-cv-09582-JFW-E
                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 22 of 25 Page ID #:1355




   1                       RESERVATION OF ADDITIONAL DEFENSES
   2              Defendants reserve their right to add, delete, or modify any and all defenses
   3 which may pertain to the FAC that are now or may become available in this action
   4 through clarification or amendment of the FAC, through discovery, through further
   5 legal analysis of Plaintiff’s or Defendants’ claims and positions in this litigation, or
   6 otherwise.
   7                                     PRAYER FOR RELIEF
   8              WHEREFORE, Defendants pray that judgment be entered as follows:
   9              A.    Plaintiff takes nothing by reason of her FAC;
  10              B.    The FAC be dismissed with prejudice;
  11              C.    Defendants recover their costs of suit, including attorneys’ fees; and
  12              D.    Defendants be awarded such other and further relief as the Court deems
  13 just and proper.
  14
  15 DATED: April 30, 2021                      OFFICE OF THE COUNTY COUNSEL
  16
  17
                                                By:   /s/ Jonathan C. McCaverty
  18
                                                      JONATHAN C. McCAVERTY
  19                                                  Attorneys for Defendant
  20                                                  LOS ANGELES COUNTY SHERIFF’S
                                                      DEPARTMENT
  21
  22
  23
  24
  25
  26
  27
  28
       510710.2
                                                  22                 Case No. 2:20-cv-09582-JFW-E
                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 23 of 25 Page ID #:1356




   1 DATED: April 30, 2021               MILLER BARONDESS, LLP
   2
   3
                                         By:   /s/ Louis R. Miller
   4
                                               LOUIS R. MILLER
   5                                           Attorneys for Defendants
   6                                           COUNTY OF LOS ANGELES, LOS
                                               ANGELES COUNTY FIRE
   7                                           DEPARTMENT, JOEY CRUZ, RAFAEL
   8                                           MEJIA, MICHAEL RUSSELL, and
                                               RAUL VERSALES
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       510710.2
                                            23                 Case No. 2:20-cv-09582-JFW-E
                       DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 24 of 25 Page ID #:1357




   1                           CERTIFICATE OF SERVICE
   2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3
            At the time of service, I was over 18 years of age and not a party to this
   4 action. I am employed in the County of Los Angeles, State of California. My
     business address is 1999 Avenue of the Stars, Suite 1000, Los Angeles, CA 90067.
   5
   6        On April 30, 2021, I served true copies of the following document(s)
     described as:
   7
     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
   8
   9 on the interested parties in this action as follows:
  10                         SEE ATTACHED SERVICE LIST
  11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
  12 the document(s) with the Clerk of the Court by using the CM/ECF system.
     Participants in the case who are registered CM/ECF users will be served by the
  13 CM/ECF system. Participants in the case who are not registered CM/ECF users will
  14 be served by mail or by other means permitted by the court rules.
  15       I declare under penalty of perjury under the laws of the United States of
  16 America that the foregoing is true and correct and that I am employed in the office
     of a member of the bar of this Court at whose direction the service was made.
  17
           Executed on April 30, 2021, at Los Angeles, California.
  18
  19
  20
  21                                            Angelica R. Ransom
  22
  23
  24
  25
  26
  27
  28
       510710.2                                                 Case No. 2:20-cv-09582-JFW-E
                        DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 75 Filed 04/30/21 Page 25 of 25 Page ID #:1358




   1                                  SERVICE LIST
                           Bryant v. County of Los Angeles, et al.
   2
                                 Case No. 2:20-cv-09582
   3
     Luis Li                                    Attorneys for Plaintiff
   4 Craig Jennings Lavoie                      VANESSA BRYANT
   5 Mari T. Saigal
     Jennifer L. Bryant                         Tel.: (213) 683-9100
   6 Brandon E. Martinez                        Fax: (213) 687-3702
   7 MUNGER, TOLLES & OLSON LLP                 Email: luis.li@mto.com;
     350 South Grand Avenue, 50th Floor         craig.lavoie@mto.com;
   8 Los Angeles, CA 90071-3426                 mari.saigal@mto.com;
   9                                            jennifer.bryant@mto.com;
                                                brandon.martinez@mto.com
  10
  11 Jonathan C. McCaverty                      Attorneys for Defendant
  12 Principal Deputy County Counsel            LOS ANGELES COUNTY SHERIFF’S
     OFFICE OF THE COUNTY COUNSEL               DEPARTMENT
  13 General Litigation Division
  14 500 West Temple Street, Suite 468          Tel.: (213) 974-1828
     Los Angeles, CA 90012                      Fax: (213) 626-7446
  15                                            Email:
  16                                            jmccaverty@counsel.lacounty.gov;
                                                eliao@counsel.lacounty.gov
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       510710.2                                                Case No. 2:20-cv-09582-JFW-E
                       DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
